Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statement are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the piezoelectric portion” in line 6, page 24. For clarity, it is suggested to change with “a piezoelectric portion”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee et al. Pub. No.: US 2017/0373665 A1 (hereinafter Lee et al.).
Regarding claim 1, Lee et al. discloses a bulk-acoustic wave resonator (fig.1, para. [0043]), comprising: 
a substrate (110, para. [0044]); 
a resonance portion (135, paras. [0043], [0045]); 
a first electrode (140, para. [0046]) disposed on the substrate (110); 
a piezoelectric layer (150) disposed on the first electrode (140) in the resonance portion (135); 
a second electrode (160, para. [0046]) disposed on the piezoelectric portion (150) in the resonance portion (135); and 
a seed layer (para. [0045] indicates a seed layer, claim 6) disposed in a lower portion of the first electrode (140); 
wherein the seed layer is formed of titanium (Ti) having a hexagonal close packed (HCP) structure (para. [0045] indicates HCP structure, particularly Ti or a Ti alloy, claim 7), or an alloy of Ti having the HCP structure, and wherein the seed layer has a thickness greater than or equal to 300 Å and less than or equal to 1000 Å (e.g. see table 1 and table 2 indicate seed layer 500 Å), or is thinner than the first electrode.
Regarding claim 2, Lee et al. discloses the bulk-acoustic wave resonator of claim 1, wherein the piezoelectric layer (150) comprises aluminum nitride (AlN) or AlN comprising scandium (Sc) (para. [0046] indicates the piezoelectric layer 150 is formed of the aluminum nitride AIN, the piezoelectric layer 150 may further include a rare earth metal or transition metal. For example, the rare earth metal may include at least one selected from the group consisting of scandium Sc).
Regarding claim 4, Lee et al. discloses the bulk-acoustic wave resonator of claim 1, wherein the first electrode (140) is formed of molybdenum (Mo) (paras. [0051], [0052]).
Claims 9-12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Figueredo et al. Pub. No.: US 2019/0326880 A1 (hereinafter Figueredo et al.).
Regarding claim 9, Figueredo et al. discloses a bulk-acoustic wave resonator (e.g. see fig.1B: 100, para. [0026]), comprising: 
a substrate (101); 
a resonance portion (paras. [0050], [0064]); 
a first electrode (104) disposed on the substrate (101); 
a piezoelectric layer (107) disposed on the first electrode (104) in the resonance portion; 
a second electrode (110, paras. [0029], [0051]) disposed on the piezoelectric layer (107) in the resonance portion (para. [0050]); and 
a barrier layer (105, para. [0026]) disposed between the piezoelectric layer (107) and the first electrode (104), wherein the barrier layer (105) is formed of titanium (Ti) (paras. [0043], [0044]) having a hexagonal close packed (HCP) structure or an alloy of Ti having the HCP structure (paras. [0082], [0083]), and 
wherein the barrier layer (105) has a thickness of 100 Å to 900 Å (paras. [0046]).
Regarding claim 10, Figueredo et al. discloses the bulk-acoustic wave resonator of claim 9, wherein the piezoelectric layer (107) comprises aluminum nitride (AlN) or AlN comprising scandium (Sc) (paras. [0034] and [0073]).
Regarding claim 11, Figueredo et al. discloses the bulk-acoustic wave resonator of claim 10, the piezoelectric layer (107) is formed of aluminum nitride comprising 20 wt % to 40 wt % of Sc (paras. [0034], [0073]).
Regarding claim 12, Figueredo et al. discloses the bulk-acoustic wave resonator of claim 9, wherein the first electrode (104) is formed of molybdenum (Mo) (e.g. paras. [0038], [0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub. No.: US 2017/0373665 A1 (hereinafter Lee et al.) in view of Bradley et al. Pub. No.: US 2014/0340172 A1 (hereinafter Bradley et al.).
Regarding claim 3, Lee et al. discloses the piezoelectric layer is formed of aluminum nitride in para. [0046].
Lee et al. fails to disclose wherein the piezoelectric layer is formed of aluminum nitride comprising 20 wt % to 40 wt % of Sc.
Bradley et al. discloses the bulk-acoustic wave resonator of claim 2, wherein the piezoelectric layer is formed of aluminum nitride comprising 20 wt % to 40 wt % of Sc (paras. [0028], [0046], claims 7, 8).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Lee et al. to include “the piezoelectric layer is formed of aluminum nitride comprising wt% of Sc” as taught by Bradley et al. for the purpose of improving the piezoelectric properties of the piezoelectric layer (para. [0033] of Bradley et al.).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub. No.: US 2017/0373665 A1 (hereinafter Lee et al.) in view of Shin et al. Pub. No.: US 20130027153 A1 (hereinafter Shin et al.).

Regarding claim 5, Lee et al. discloses the resonance portion (fig.1: 135), the first electrode (140) and the piezoelectric layer (150).
Lee et al. fails to disclose an insertion layer partially disposed in the resonance portion and disposed between the first electrode and the piezoelectric layer, and wherein the piezoelectric layer is partially raised by the insertion layer.
Shin et al. discloses the bulk-acoustic wave resonator of claim 1, further comprising an insertion layer (fig.7: 750) partially disposed in the resonance portion and disposed between the first electrode (760) and the piezoelectric layer (740, para. [0007] indicates the first compensation layer is between the first electrode and the piezoelectric layer, para. [0008]), and 
wherein the piezoelectric layer (740) is partially raised by the insertion layer (750, para. [0091]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Lee et al. to include “the insertion layer” as taught by Shin et al. for the purpose of providing a compensation layer in an bulk acoustic wave resonator BAWR to adjust a temperature coefficient of frequency of the BAWR (para. [0038] of Shin et al.).

Regarding claim 6, Lee et al. discloses 6. The bulk-acoustic wave resonator of claim 5, wherein the insertion layer comprises an inclined surface, and the piezoelectric layer (fig.1: 150) comprises an inclined portion disposed on the inclined surface (e.g. see the inclined portion of the piezoelectric layer on the inclined surface).
Lee et al. fails to disclose wherein the insertion layer comprises an inclined surface.
Shin et al. discloses wherein the insertion layer (fig.14: a compensation layer 1450, para. [0116]) comprises an inclined surface (e.g. see an inclined surface of a compensation layer 1450).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Lee et al. to include “the insertion layer” as taught by Shin et al. for the purpose of providing a compensation layer in an bulk acoustic wave resonator BAWR to adjust a temperature coefficient of frequency of the BAWR (para. [0038] of Shin et al.).

Regarding claim 7, Lee et al. discloses the bulk-acoustic wave resonator of claim 6, wherein an end of the second electrode (fig.1: 160) is disposed on the inclined portion (e.g. see the end of the second electrode 160 is disposed on the inclined portion).
Regarding claim 8, Lee et al. discloses the bulk-acoustic wave resonator of claim 6, wherein the piezoelectric layer (fig.1: 150) comprises an extension portion disposed on an external side of the inclined portion (e.g. see fig.1, inactive region disposed on an external side of the inclined portion), and at least a portion of the second electrode (160) is disposed on the extension portion (e.g. see fig.1, inactive region, para. [0047]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Figueredo et al. Pub. No.: US 2019/0326880 A1 (hereinafter Figueredo et al.) in view of Shin et al. Pub. No.: US 20130027153 A1 (hereinafter Shin et al.).
Regarding claim 13, Figueredo et al. discloses the first electrode (fig.1B: 104) and the piezoelectric layer (107).
Figueredo et al. fails to disclose an insertion layer partially disposed in the resonance portion and disposed between the first electrode and the piezoelectric layer, wherein the piezoelectric layer is partially raised by the insertion layer.
Shin et al. discloses the bulk-acoustic wave resonator of claim 9, further comprising an insertion layer (fig.7: 750) partially disposed in the resonance portion and disposed between the first electrode (760) and the piezoelectric layer (740, para. [0007] indicates the first compensation layer is between the first electrode and the piezoelectric layer, para. [0008]), 
wherein the piezoelectric layer (740) is partially raised by the insertion layer (750, para. [0091]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Figueredo et al. to include “the insertion layer” as taught by Shin et al. for the purpose of providing a compensation layer in an bulk acoustic wave resonator BAWR to adjust a temperature coefficient of frequency of the BAWR (para. [0038] of Shin et al.).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub. No.: US 2017/0373665 A1 (hereinafter Lee et al.)  in view of Figueredo et al. Pub. No.: US 2019/0326880 A1 (hereinafter Figueredo et al.).
Regarding claim 14, Lee et al. discloses a bulk-acoustic wave resonator (fig.1, para. [0043]), comprising: 
a substrate (110, para. [0044]); 
a resonance portion (135, paras. [0043], [0045]); 
a first electrode (140, para. [0046]) disposed on the substrate (110); 
a piezoelectric layer (150) disposed on the first electrode (140) in the resonance portion (135); 
a second electrode (160, para. [0046]) disposed on the piezoelectric layer (150) in the resonance portion (135); 
a seed layer (para. [0045] indicates a seed layer, claim 6) disposed in a lower portion of the first electrode (140); and 
wherein the seed layer are formed of titanium (Ti) having a hexagonal close packed (HCP) structure (para. [0045] indicates HCP structure, particularly Ti or a Ti alloy, claim 7) or an alloy of Ti having the HCP structure.
Lee et al. fails to disclose a barrier layer disposed between the piezoelectric layer and the first electrode, wherein the barrier layer are formed of titanium (Ti) having a hexagonal close packed (HCP) structure.
Figueredo et al. discloses a barrier layer (105, para. [0026]) disposed between the piezoelectric layer (107) and the first electrode (104), wherein the barrier layer (105) are formed of titanium (Ti) (paras. [0043], [0044]) having a hexagonal close packed (HCP) structure (paras. [0082], [0083]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Lee et al. to include “the barrier layer” as taught by Figueredo et al. for the purpose of providing good adhesion of the first electrode to the piezoelectric layer (para. [0042] of Figueredo et al.).

Regarding claim 15, Lee et al. discloses the bulk-acoustic wave resonator of claim 14, wherein a thickness of the seed layer (para. [0045] indicates a seed layer, claim 6) is 300 Å to 1000 Å (e.g. see table 1 and table 2 indicate seed layer 500 Å).
Regarding claim 16, Lee et al. fails to disclose wherein a thickness of the barrier layer is 100 Å to 900 Å.
Figueredo et al. discloses the bulk-acoustic wave resonator of claim 15, wherein a thickness of the barrier layer (fig.1B: 105) is 100 Å to 900 Å (paras. [0046]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Lee et al. to include “the barrier layer” as taught by Figueredo et al. for the purpose of providing good adhesion of the first electrode to the piezoelectric layer (para. [0042] of Figueredo et al.).

Regarding claim 17, Lee et al. fails to disclose wherein a thickness of the barrier layer is 100 Å to 900 Å.
Figueredo et al. discloses the bulk-acoustic wave resonator of claim 15, wherein a thickness of the barrier layer (fig.1B: 105) is 100 Å to 900 Å (paras. [0046]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Lee et al. to include “the barrier layer” as taught by Figueredo et al. for the purpose of providing good adhesion of the first electrode to the piezoelectric layer (para. [0042] of Figueredo et al.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub. No.: US 2017/0373665 A1 (hereinafter Lee et al.)  in view of Figueredo et al. Pub. No.: US 2019/0326880 A1 (hereinafter Figueredo et al.) and further in view of Shin et al. Pub. No.: US 20130027153 A1 (hereinafter Shin et al.).

Regarding claim 18, Lee et al. discloses the resonance portion (fig.1: 135), the first electrode (140) and the piezoelectric layer (150).
Lee et al. fails to disclose an insertion layer partially disposed in the resonance portion and disposed between the first electrode and the piezoelectric layer, wherein the piezoelectric layer is partially raised by the insertion layer.
Shin et al. discloses the bulk-acoustic wave resonator of claim 14, further comprising an insertion layer (fig.7: 750) partially disposed in the resonance portion and disposed between the first electrode (760) and the piezoelectric layer (740, para. [0007] indicates the first compensation layer is between the first electrode and the piezoelectric layer, para. [0008]), wherein the piezoelectric layer (740) is partially raised by the insertion layer (750, para. [0091]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Lee et al. and Figueredo et al. to include “the insertion layer” as taught by Shin et al. for the purpose of providing a compensation layer in an bulk acoustic wave resonator BAWR to adjust a temperature coefficient of frequency of the BAWR (para. [0038] of Shin et al.).

Examiner's Note:
16.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
17.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
The prior art made of record (see attached PTO-892, D-M) and not relied upon is considered pertinent to applicant's disclosure.
Zou et al. Pub. No.: US 2017/0288122 A1 teaches a seed layer 121 as shown in fig.1. 
CONTACT INFORMATION
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (07/12/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837